     Marc J. Randazza, NV Bar # 12265
 1   Ronald D. Green NV Bar # 7360
     LaTeigra C. Cahill, NV Bar # 14352
 2   RANDAZZA LEGAL GROUP, PLLC
     2764 Lake Sahara Drive, Suite 109,
 3   Las Vegas, NV 89117
     Telephone: 702-420-2001
 4   ecf@randazza.com
 5   Attorneys for Plaintiff
     Cherry Patch, LLC
 6
 7                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 8
 9   DENNIS HOF, an individual; CHERRY              Case No. 2:18-cv-01492
     PATCH LLC, a Nevada limited liability
10   company,
                                                    STIPULATION TO EXTEND TIME TO
11               Plaintiffs,                        RESPOND TO DEFENDANTS’
                                                    MOTION TO DISMISS
12         vs.

13   NYE COUNTY; NYE COUNTY BOARD OF
     COUNTY      COMMISSIONERS;        DAN
14   SCHINHOFEN (in his personal and official
     capacity as an employee of Nye
15   County); ANDREW BORASKY (in his
     personal and official capacity as
16   Commissioner of District 4 of Nye
     County); JANE DOE; and JOHN ROE,
17
                 Defendants
18
19
           Plaintiff, Cherry Patch, LLC by and through its attorney of record, LaTeigra
20
     C. Cahill of Randazza Legal Group, PLLC and Defendants Nye County, Nye
21
     County Board of County Commissioners, Dan Schinhofen and Andrew Borasky,
22
     by and through their attorney of record, Rebecca Bruch, Esq. of Erickson, Thorpe
23
     & Swainston, LTD. hereby stipulate to extend the deadline for the date by which
24
     Plaintiff must serve its response to Defendant’s Motion to Dismiss Defendants
25
     Schinhofen and Borasky, precipitated by the death of Plaintiff Dennis Hof.
26

27
28                                            -1-
                                    Stipulation to Extend Time
 1                          MEMORANDUM OF POINTS & AUTHORITIES

 2      1. PROCEDURAL HISTORY AND CURRENT STATUS

 3         On October 12, 2018, Defendants Andrew Borasky and Dan Schinhofen

 4      filed a Motion to Dismiss. Dkt. No. 39. On approximately October 16, 2018,

 5      Plaintiff Dennis Hof passed away. In addition to being a Plaintiff individually,

 6      Mr. Hof was also a managing member of Cherry Patch, LLC.

 7         On October 17, 2018, Defendants filed a Suggestion of Death. Dkt. No. 42.

 8      2. LEGAL ARGUMENT

 9      FRCP 25 (a) holds as follows:
10
        (1) Substitution if the Claim Is Not Extinguished. If a party dies and the claim
11          is not extinguished, the court may order substitution of the proper party.
            A motion for substitution may be made by any party or by the
12          decedent's successor or representative. If the motion is not made within
13          90 days after service of a statement noting the death, the action by or
            against the decedent must be dismissed.
14      (3) Service. A motion to substitute, together with a notice of hearing must
            be served on the parties as provided in Rule 5 and on nonparties as
15          provided in Rule 4. A statement noting death must be served in the
16          same manner. Service may be made in any judicial district.

17      Plaintiffs’ response to the Motion to Dismiss is due on October 26, 2018. Until a

18   motion for substitution has been made and granted, the court may not proceed

19   with the deceased party's case. See, e.g., Campbell v. State of Iowa, Third

20   Judicial District Department of Correctional Services, 702 F.3d 1140, 1141-42 (8th

21   Cir. 2013)(court may not proceed until proper party is substituted for deceased

22   person).

23         The Parties have not yet ascertained the identity of Mr. Hof’s estate, or his

24   successor in interest. As soon as that information is known, Defendants will serve

25   the Suggestion of Death on the successor and other Plaintiffs. In the meantime,

26   the Parties stipulate to stay the current deadlines for the Motion to Dismiss for 60

27
28                                            -2-
                                    Stipulation to Extend Time
 1   days to allow time for Mr. Hof's successor to be named and substituted into this

 2   litigation if the estate determines it wants to continue with this case.

 3      If at the end of 60 days the matter is still undetermined, the Parties may request

 4   an additional extension of time to determine if the matter is going forward, and

 5   if so, with which parties.

 6      3. CONCLUSION

 7         Based upon the foregoing, the Parties hereby stipulate and request that

 8   the Court grant an extension of time of 60 days. Given that 60 days from today is

 9   a holiday, December 25, 2018, the Parties further stipulate that the extension will

10   be granted until December 27, 2018, in order to file the response to Defendant’s

11   Motion to Dismiss.

12
           Dated: October 26, 2018.          Respectfully Submitted,
13
                                             RANDAZZA LEGAL GROUP, PLLC
14
15                                           /s/ LaTeigra C. Cahill
                                             Marc J. Randazza, NV Bar # 12265
16                                           Ronald D. Green NV Bar # 7360
                                             LaTeigra C. Cahill, NV Bar # 14352
17
                                             2764 Lake Sahara Drive, Suite 109
18                                           Las Vegas, NV 89117

19                                           Attorneys for Plaintiff
                                             Cherry Patch LLC
20
21         Dated: October 26, 2018.          Respectfully Submitted,

22                                           ERICKSON, THORPE & SWAINSTON, LTD

23                                           /s/ Rebecca Bruch
                                             REBECCA BRUCH, ESQ. (SBN 7289)
24
                                             99 West Arroyo Street
25                                           Reno, Nevada 89509

26                                           Attorney for Defendants
27
28                                            -3-
                                    Stipulation to Extend Time
 1                                            ORDER
 2
           IT IS SO ORDERED that the deadline to file the Plaintiff’s response to the
 3
     Motion to Dismiss shall be extended from the current deadline of October 26, 2018
 4
     to December 27, 2018.
 5

 6
                  October 29, 2018.
           DATED: ______________                       __________________________
 7                                                     RICHARD F. BOULWARE, II
 8                                                     United States District Court
                                               ____________________________________
 9                                             UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                              -4-
                                      Stipulation to Extend Time
